EXHIBIT 99.1 NewsRelease TC PipeLines, LP Reports First Quarter 2010 Results HOUSTON, Texas – April 28, 2010 – (NASDAQ: TCLP) – TC PipeLines, LP (the Partnership) today reported a $3.5 million increase in first quarter 2010 partnership cash flows to $36.8 million compared to $33.3 million for the same period in 2009. Net income for first quarter 2010 was $33.7 million, an increase of $1.9 million, compared to $31.8 million, prior to recast, for the same period in 2009. First Quarter Highlights (All financial figures are unaudited) · Declared cash distributions of $0.73 per common unit · Partnership cash flows of $36.8 million · Paid cash distributions of $34.4 million · Net income of $33.7 million or $0.71 per common unit · Great Lakes Transmission Limited Partnership (Great Lakes or GLGT) reached agreement in principle in its Section 5 rate proceeding (GL Rate Proceeding) · Acquired Yuma Lateral from TransCanada for $7.6 million “TC PipeLines’ partnership cash flows were resilient in first quarter 2010 and ahead of the same period last year primarily due to the acquisition of the North Baja pipeline in mid 2009. We recently declared a $0.73 distribution to common unitholders and our distribution coverage ratio remains strong,” said Mark Zimmerman, president of TC PipeLines GP, Inc. “We look forward to the remainder of 2010 as we have a strong balance sheet and the liquidity to pursue growth opportunities. In addition to the evolving acquisition market, such growth opportunities may also include an acquisition from our sponsor TransCanada, who is in the midst of a large C$22 billion capital program.” “We are also encouraged by the significant progress made by Great Lakes, FERC staff and shippers on a proposed settlement of the Section 5 proceeding initiated by the FERC last November. Negotiations have advanced and the Partnership is optimistic about a settlement,” added Zimmerman. 1 (unaudited) Three months endedMarch 31, (millions of dollars except per common unit amounts) Partnership cash flows(1) Cash distributions paid Cash distributions declared per common unit(2) $ $ Net income(3) Net income prior to recast(4) Net income per common unit(5) $ $ Weighted average common units outstanding (millions) Common units outstanding at end of period (millions) (1) Partnership cash flows is a non-GAAP financial measure. Refer to the section entitled “Partnership Cash Flows” for further detail. (2) The Partnership’s 2010 first quarter cash distribution will be paid on May 14, 2010 to unitholders of record as of April 30, 2010. (3) The acquisition of North Baja from TransCanada was accounted for as a transaction between entities under common control, similar to a pooling of interests, whereby the assets and liabilities of North Baja were recorded at TransCanada’s carrying value and the Partnership’s historical financial information was recast to include North Baja for all periods presented on a consolidated basis. The effect of recasting the Partnership’s consolidated financial statements to account for the common control transaction increased the Partnership’s net income by $4.1million for the three months ended March 31, 2009 from amounts previously reported. (4) Net income prior to recast is a non-GAAP financial measure. Refer to the section entitled “Net Income” for further detail. (5) Net income per common unit is computed by dividing net income prior to recast (net income allocable to partners which excludes North Baja’s earnings prior to the Partnership’s acquisition on July 1, 2009), after deduction of the general partner’s allocation, by the weighted average number of common units outstanding. The general partner’s allocation is computed based upon the general partner’s two per cent interest plus an amount equal to incentive distributions. Recent Developments On April 20, 2010, the Partnership announced that the Board of Directors of TC PipeLines GP, Inc. declared the Partnership’s first quarter 2010 cash distribution in the amount of $0.73 per common unit, which will be paid on May 14, 2010 to unitholders of record on April 30, 2010. This cash distribution represents a 3.5 per cent increase from the first quarter 2009 distribution of $0.705 per common unit. On April 16, 2010, Great Lakes filed a Motion to Suspend Procedural Schedule (the Motion) in its Great Lakes Rate Proceeding indicating that an agreement in principle has been reached among Great Lakes, active participants and the FERC trial staff. The Motion requests a temporary suspension of the Great Lakes Rate Proceeding schedule for all parties to permit the drafting of a stipulation and agreement, and the Motion was granted by the Chief Administrative Law Judge on the same day.The parties are negotiating the settlement terms and anticipate filing a binding, written stipulation and agreement embodying the settlement’s terms on or about May 17, 2010, for subsequent approval by the Administrative Law Judge and the FERC. Until the filing of the written stipulation and agreement, the terms of the settlement will remain confidential. 2 At the time of the Partnership’s July 1, 2009 acquisition of North Baja PipeLine, LLC (North Baja) from TransCanada, TransCanada had begun an expansion project of the North Baja pipeline from the Mexico/Arizona border to Yuma, Arizona (Yuma Lateral). On March 5, 2010, the Partnership acquired the expansion facilities and contracts in place at that time for a purchase price of $7.6 million.The Yuma Lateral was placed into service on March 13, 2010.In accordance with the acquisition agreement, an additional payment of up to $2.4 million will be made to TransCanada in the event that additional contracts for services on the Yuma Lateral are entered into before June 30, 2010. On February 2, 2009, Northern Border PipeLine Company (Northern Border or NBPC) received a Notice of Violation (NOV) from the Environmental Protection Agency (EPA) alleging that Northern Border was in violation of certain regulations pursuant to the Clean Air Act regarding a compressor station on its system. On April 1, 2010, Northern Border received indication from the EPA that it does not intend to file a complaint against Northern Border with respect to the NOV. On April 22, 2010, the Partnership filed an automatic universal shelf registration statement on Form S-3 (ASR) with the Securities and Exchange Commission which replaces the universal shelf registration filed in December 2008. The ASR will allow the Partnership to issue an indeterminate amount of securities of the Partnership, including both senior and subordinated debt securities and/or common units representing limited partnership interests in the Partnership. The ASR was effective immediately upon filing and will expire on April 22, 2013. Partnership Cash Flows The Partnership uses non-GAAP financial measures “Partnership cash flows” and “Partnership cash flows before general partner distributions” as they provide measures of cash generated during the period to evaluate our cash distribution capability.As well, management uses these measures as a basis for recommendations to our general partner’s board of directors regarding the distribution to be declared each quarter. Partnership cash flow information is presented to enhance investors’ understanding of the way that management analyzes the Partnership’s financial performance. Partnership cash flows include cash distributions from the Partnership’s equity investments, Great Lakes and Northern Border, plus operating cash flows from the Partnership’s wholly-owned subsidiaries, North Baja (post-acquisition) and Tuscarora, net of Partnership costs and distributions declared to the general partner. Partnership cash flows and Partnership cash flows before general partner distributions are provided as a supplement to GAAP financial results and are not meant to be considered in isolation or as substitutes for financial results prepared in accordance with GAAP. 3 First Quarter 2010 Partnership cash flows increased $3.5 million to $36.8 million in first quarter 2010 compared to the same period in 2009. This increase was due to cash flows provided by North Baja’s operating activities of $4.7 million in the first quarter 2010, increased distributions from Great Lakes of $3.2 million, a decrease of $2.7 million in general partner distributions resulting from the restructuring of incentive distribution rights and reduced Partnership financial charges due to lower effective interest rates, partially offset by reduced distributions from Northern Border of $7.8 million. The Partnership paid distributions of $34.4 million in first quarter 2010, an increase of $6.7 million compared to the same period in 2009 due to an increase in the number of common units outstanding and an increase in quarterly per common unit distribution amounts. Net Income The Partnership uses the non-GAAP financial measure “Net income prior to recast” as a financial performance measure. Net income prior to recast excludes North Baja’s net income for periods prior to the date on which the Partnership acquired North Baja. The acquisition of North Baja from TransCanada was accounted for as a transaction under common control, similar to a pooling of interests, whereby the Partnership’s historical financial information was recast to include the net income of North Baja for all periods presented, which included income that did not accrue to the Partnership’s general partner interest or to the Partnership’s common units, but rather, accrued to North Baja’s former parent. Net income prior to recast is presented to enhance investors’ understanding of the way management analyzes the Partnership’s financial performance. Net income prior to recast is provided as a supplement to GAAP financial results and is not meant to be considered in isolation or as a substitute for financial results prepared in accordance with GAAP. 4 The shaded areas in the tables below disclose the results from Great Lakes and Northern Border, representing 100 per cent of each entity's operations for the given period. For the three months ended March 31, 2010 For the three months ended March 31, 2009 (unaudited) (millions of dollars) PipeLP Other Pipes(1) Corp(2) GLGT NBPC(3) PipeLP Other Pipes(1) Corp(2) GLGT NBPC(3) Transmission revenues - - Operating expenses ) ) - ) - ) ) General and administrative ) - ) - - ) - ) - - ) ) Depreciation ) ) - ) - ) ) Financial charges, net and other ) Michigan business tax - - - )
